Citation Nr: 1527465	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran's representative limited the appeal to left ear hearing loss and tinnitus in the April 2013 notice of disagreement.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current tinnitus began in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for organic diseases of the nervous system, such as tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101); 38 C.F.R. § 3.309(a).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

The Veteran clearly has current tinnitus, as diagnosed during an April 2013 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has credibly attributed tinnitus to in-service hazardous noise exposure, specifically artillery fire from multiple incidents of using the firing range, during service.  He maintained that he experienced a roaring in his ears at night after a particular day at the firing range during basic training.  He reported that he returned to the firing range to score trainees, and that this resulted in more significant tinnitus as a result of sitting next to a concrete tube where shooters were standing.  His reported noise exposure is consistent with the era and circumstances of his service.  

The Veteran has additionally credibly reported having an ongoing problem with tinnitus since this firing range incident.  Post-service evidence also supports a finding of chronic tinnitus, where VA treatment records show complaints of tinnitus since at least November 2011.  

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established since the Veteran's service.  Thus the remaining elements of service connection are satisfied.  See Walker, 701 F.3d 1331.  

The April 2013 VA examiner noted that the Veteran's separation examination was absent from the file, and as a result, indicated that she could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She did not clearly describe why considering other evidence, to specifically include the Veteran's lay reports, would not support an etiology opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The April 2013 VA examiner also reported an inability to provide an opinion regarding the left ear hearing loss without resort to speculation.  Again, however, she did not describe why she did not consider additional evidence, including the Veteran's reports.  See id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Additionally, the Veteran has described his tinnitus as at least in part consisting of a roaring sound.  He reported to the April 2013 VA examiner that tinnitus made it difficult to hear and understand soft voices.  Thus, an opinion is required with respect to likelihood that left ear hearing loss is caused by or aggravated by service-connected tinnitus. 

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include credible reports of hazardous noise exposure on the firing range.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss is proximately due to or the result of (caused by) his service-connected tinnitus.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss is aggravated (permanently made worse) by his service-connected tinnitus.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of left ear hearing loss prior to aggravation.

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports, including reports of tinnitus causing difficulty with hearing.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


